 IIn the Matter,of GENEVA STEEL COMPANYandBROTHERHOOD OF'L000-MOTIVEFIREMEN ANDENGINEMENIn the. Matterof GENEVA STEEL COMPANY (KEIGLEY QUARRY)andUNITEDSTEELWORKERS OF AMERICAIn the Matter of GENEVA' STEEL COMPANYand'BROTHERHOOD OFRAILROAD TRAINMENIn the Matter of GENEVA STEEL COMPANYandUNITED STEELWORKERSOF AMERICACases Nos. 00-R-1025, Pd0-R-1039, 220-R-1040 and 20-R-1048respectively.Decided July 4, 1944Mr. Merrill Russell,of Geneva, Utah, for the Company.Mr. G. A. Meade,of Cleveland, Ohio, for the Enginemen.M11r.Philip M. Current,of Pittsburgh, Pa., andMr. Varro C. Jones,of Salt Lake City, Utah, for the U. Sj A.Mr. Lazell B. Dufn,of Salt Lake City, Utah, andMr. R. H. Mc-Donald,of Denver,-Colo., for the Trainmen.-Mr. Aage H. Petersen,of Salt Lake City, Utah, for the Council andSteel Production Workers, Local #23589, A. F. of L.Mr. W. 0: Peters,of Salt Lake City, Utah, for the I. A. M.Mr. A. L. Smith,of Denver, Colo., andMr. L. F. Anderson,of SaltLake City; Utah, for the I. B. E. W.Mr. Clinton L. Casebolt,of Salt Lake City, Utah, for InternationalUnion of Operating Engineers, Local #3.Mr. John H. McKean,of Salt Lake City, Utah, for InternationalAssociation of Bridge and Structural Iron Workers, Local #27..Mr. Spencer Madsen,of Provo, Utah, for'United Brotherhood ofCarpenters and Joiners of America, Local #1498.Mr. William H. Fackrell,of Provo, Utah, for International Brother-hood'of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Local #222.-I'I-Mr. '0.W. Mursener,of Salt Lake City, Utah, for InternationalBrotherhood of Boilermakers, Iron Shipbuilders and Helpers ofAmerica, Local #182.-,Mr. E. 1V. Erickson,of Salt Lake City, Utah, for InternationalBrotherhood of Blacksmiths, Drop Forgers and.-Helpers of America,Local #42.57N L.R.B,No.9.50 GENEVA STEEL.COMPANY51111r.James Anderson,of Salt Lake City, Utah, for United Asso-ciation of Plumbers and Steamfitters of the United States and Canada,Local #19.Mr. Don R. Evans,of Salt Lake City, Utah; for Local #2, Brick-layers,Masons and Plasters International Union of America'Messrs. Roy Larsen, William I. Dix,andJ.Ryinan Petersen,ofProvo, Utah, for International Hod Carriers, Building and CommonLaborers Union, Local 653.Mr. C. R. Van Winkle,of Provo, Utah, for United Brotherhood ofPainters, Paperhangers, and Decorators of America, Local #978, andInternational Union of Operative Plasterers and Cement Finishers ofAmerica, Local #505.Mr. R. S. Roberts,for Sheet Metal Workers Local Union #312.Mr. Robert E. Tillman,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Brotherhood of Locomotive Firemenand Enginemen, herein called the Enginemen, by UnitedSteelworkersof America, herein called the U. S. A., and by Brotherhood of RailroadTrainmen, herein called the Trainmen, each alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Geneva Steel Company, Provo, Utah, herein called theCompany, the National LaborRelationsBoard consolidatedthe casesand provided for an appropriate hearing upon due notice before JohnPaul Jennings, Trial Examiner.Said hearing was held at Salt LakeCity, Utah, on -May 1 and 2, 1944.The Company; the Enginemen;the U. S. A.; the Trainmen; and Utah Metal Trades Council, hereincalled the Council; International Association of Machinists, District114, herein called the I. A. Al.; International Brotherhood of Electri-calWorkers, Local Union 354, A. F. of L., herein called the I. B. F. W.;Steel Production Workers, Local #23589, A. F. of L.; InternationalUnion of Operating Engineers, Local #3; International Association ofBridge and Structural Iron Workers, Local #27.; United Brotherhoodof Carpenters and Joiners of America, Local #1498; InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen- and. Helpersof America, Local #222; International Brotherhood of Boilermakers,Iron Shipbuilders and-Helpers of America, Local #182; InternationalBrotherhood of Blacksmiths, Drop Forgers and Helpers of America,Local #42; United' Association of Plumbers and Steamfitters of the 52 - DECISIONS OF NATIONAL LABOR RELATIONS BOARD-United States and Canada, Local #19; Local #2, Bricklayers, iblasonsand Plasterers International Union of America; International HodCarriers, Building and Common Laborers Union, Local 653; UnitedBrotherhood of Painters, Paperhangers, and Decorators of America,Local #978; and International Union of Operative Plasterers and Ce-ment Finishers of America, Local #505, appeared, participated,, andwere afforded full opportunity to be heard, to examine and cross-examineoNvitnesses, and to introduce evidence bearing on the issues.The rulings of the Trial Examiner made at the hearing are free fromprejudicial. error and are hereby affirmed.'All parties were affordedopportunity to file briefs with the Board.The U. S. A. moved at the hearing that the petitions filed by theEnginemen and the Trainmen be dismissed.Ruling on this motionwas reserved for the Board. , In view of our findings in Section IV,infra,this motion is hereby granted.2Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYGeneva Steel Company, a Delaware corporation, is a wholly owned-subsidiary of United States Steel Corporation. It operates and man-ages certain steel producing facilities in the State of Utah owned bythe Defense Plant Corporation.3These facilities consist of a coalmine, located about 40 miles outside of Price, Utah; the Keigley-.Quarry, situated near Payson, Utah; and the Geneva Plant, nearProvo, Utah.Only the quarry and the plant are involved in the in-stant proceeding.Construction is still in progress at the plant.Thecapacity production of limestone and dolomite at the Keigley Quarryis ei,timated at 663,800 net tons per year.The entire output, except forwaste, will be consumed at the plant.The iron ore used by the Com-pany is purchased from mines located within the State of Utah.Atthe plant, the Company produces coke, pig iron, steel ingots, and struc-tural steel products.It anticipates selling certain types of coke tocustomers located within the State of Utah.Most of the pig iron will'Sheet Metal Workers Local Union-#312 petitioned to intervene late in the hearing Itspetition was denied by the Trial Examiner. It is clear that the Sheet Metalworkers' con-tentions were adequately presented by the Council.2The U. S.A. also moved to dismiss the "interventions" of the several labor organiza-tions affiliated with the American Federation of LaborRuling on this motion was likewisereserved for the Boardwe are of the opinion that the granting of this motionwould serveno useful purposeAccordingly,it ishereby deniedsThe contract between the Company and the Defense Plant Corporation provides thatthe former will manage the steel facilities for the account of the latter,will sell the prod-ucts,and will remit all proceeds to the latter.'The Company is paid no fee or compensa-tion for its service in this connection. GENEVA STEEL COMPANY53be used in the production of steel ; any-surplus will be sold to customersin the States of Washington, Oregon, and California.Likewise, mostof the steel ingots will be processed at the plant. , The plant's platemill has an estimated annual productive capacity of 700,000 net tons.Plates produced will be used exclusively in building ships at WestCoast ports.The plant's structural mill has an estimated annual pro-ductive capacity of 200,000 net tons. Its products, likewise, will beused exclusively in building ships at West Coast ports.Byproducts,such as tar, ammonium, sulphate, zyhiol, toluol, ands benzol, will besold to customers throughout the 11 western States.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations. admitting to member-ship employees of the Company.Brotherhood of Locomotive Firemen and Enginemen is a labororganization admitting to membership employees of the Company.Brotherhood of Railroad Trainmen is a labor organization admittingto membershipemployees of the Company.International Association of Machinists,District 114, is a labor or-ganization affiliated With the American Federation of Labor, admittingto membership employees of the Company.International Brotherhood of Electrical Workers, Local Union 354,is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.Utah Metal Trades Council comprises several craft labor organiza-tions affiliated with the American Federation of Labor, which admitto membership employees of the Company.4III.THE QUESTIONS CONCERNING REPRESENTATIONOn or about December 14, 1943, the Enginemen and the Trainmensent a joint letter to the Company, requesting bargaining rights forcertain railway employees.' The Company replied on or about Decem-ber 29, 1943, contending that the units requested were not appropriatefor collective -bargaining purposes, and, in effect, refusing to extendrecognition in the absence of certification by the Board.With respect to theappropriate unit atthe KeigleyQuarry,the Council apparentlyrepresented all the labor organizations involved herein which are affiliated with the Ameri-can Federation of Laboi.With respect to the Geneva Plant, the Council represented allthe organizations involved herein which are affiliated with the American Federation ofLabor,exceptthe I A DI and the I B E W. 54DECISIONS OF-NATIONAL LABOR RELATIONS BOARD `'On or about February 18, 1944, at a meeting attended by representa-tives of the U. S. A. and labor organizations affiliated with the Ameri-can Federation of Labor, requests were made of the Company torecognize the several contending unions as representatives of employeesat the Keigley Quarry and the Geneva Plant.The Company declinedto recognize any of the labor organizations for reasons similar to thosegiven the Enginemen and the Trainmen.A tabulation of the Trial Examiner concerning the representationshowings of the various unions, made and introduced into evidencesubsequent to the hearing with the consent of the parties, and state-ments of a Field Examiner of the Board, introduced into evidence atthe hearing, are summarized in a footnote below.5The tabulation andstatements indicate that the U. S. A. and the several affiliates of theAmerican Federation of Labor considered jointly, each represents a.substantial number of employees at both the Keigley Quarry and theGeneva Plant.They also indicate that the Enginemen and the Train-men represent a substantial number of employees in the units theycontend to be appropriate.We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2-(6) and (7) of'the Act.IV. THE APPROPRIATE UNITSA. The keigley QuarryThe Company, the U. S. A., and the Council, speaking for its craftaffiliates, agree that a single unit of production and maintenance em-ployees is appropriate at the Keigley Quarry."The only disagree-ment between the interested parties involves the supervisory status ofthe head powderman and a millwright, the Company and the U. S. A.contending that these employees should be excluded from the unit,and the Council contending that they should be included.Thehead powdermandirects the work of approximately 14 em-ployees who are engaged in the drilling and blasting of stone.Heworks with these employees a portion of the time, but his recommenda-6 See table below :NumberRepresentation showing in unitsType of unitemployeesin unitUh S A.A F of LEngmemcnTrainmenQuarry(prod and maint unit) ------483227------------PlantaProd and maint unit---------1, 876562500------------b Engmemen'sumt------------542026c.Trainmen's unit_____________8288------------3811The Enginemen and the, Trainmen do not claim to represent any employees at thequarryI, GENEVASTEELCOMPANY55tions concerning their,discharge and discipline are given considerationby the Company., He reports directly to the general foreman.Hispay amounts to 8 cents an hour more than the highest paid man inhis crew, and 14 cents an hour more than the remainder of the crew.In view of the above indicia of supervisory status, we shall exclude thehead powderman from the unit.Themillwrightis in charge of the crushing mill, having four or fiveemployees under his direction.Although he works manually a por-tion of'the time, his recommendations concerning the discharge anddiscipline of employees under his supervision are also given considera-tion by the Company.His rate of pay is 32 cents an hour more thanthat of the men he directs.We shall exclude him from the unit for thesame reason-eve exclude the head powderman.We find, in accordance with the agreement of the interested partiesand the foregoing determinations, that all hourly rated employees ofthe Company employed in and about the Keigley Quarry near Payson,,Utah, including watchmen, but excluding salaried employees, confi-dential clerical employees regardless of method of compensation (butnot excluding other clerical employees on an hourly wage rate basis),superintendent,' general foreman, head powderman, millwright, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employ-ees, or effectively -recommend such action, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.B. The Geneva PlantThe Geneva Plant is new, with no prior history of collective bar-gaining.The Company and the U. S. A. contend that a single unitof production and maintenance employees at the plant is appropri-ate for collective, bargaining purposes.The various affiliates of theCouncil, the I. B. E. `V., the I. A. M., the Enginemen, and the Train-men, all seek 'separate craft units."Putting aside for the present theclaims of the Enginemen and the Trainmen, it appears that the unitissue herein is the same as that which was resolved by the Board inMatter of Tennessee Coal, Iron and Railway Company 9by- a find-4 The Companydoes not employ armed,deputized,,or militarized watchmenat the Keig-ley QuarryAt present, the Company does not employguardsat the Keigley Quarry, al-though, as heiemafter in,dicated, guards are employed at the Geneva Plant8 The Councilproposes as analternative position that two units be found appropriate,one, consistingof production employees, the otherofmaintenance employees,excludingthose employees ohom the I A M and the I B E W seek to represent This alternativeposition was not developed at the hearing.We find ithas no meritSeeMatter of Mon-santo ChemicalCompany,55 N L It. B 1452.9 39 N L R B 617 See alsoMatter of Sheffield Steel CorpofTexas, et at,43N L R B 956-;Matter of Tennessee Coal, Iron, and R. R Co , et at,45 N L R B 423 ;andMatter of-Laclede Steel Company,49 N L It. B 1116I 1156DECISIONS OF i NATIONAL LABOR RELATIONS-BOARDing that an industrial type unit was appropriate in the basic steelindustry.The record in the instant case unquestionably confirms ourconclusion in the above case.Accordingly, Ave find no merit in thecontentions of the several American Federation of Labor affiliatesthat the separate craft units which they seek are appropriate foldthe purposes'of collective bargaining at the Geneva Plant.The Enginemen and the Trainmen petition for separate units ofthe Company's railway employees.We note that the Company'srailway is operated entirely within the plant area.Moreover, thework of the railway employees is closely correlated and integrated .with the work of the various production departments. In view ofthe above facts, and since organization has proceeded upon a broaderbasis, we conclude, as Ave have under similar circumstances, that theCompany's intraplant railwiiy is more intimately associated withthe production of steel than with the business of railway transporta-tioii.10We find, consequently, that separate units of the Company'srailway employees are not appropriate for the purposes of collectivebargaining, and we shall dismiss the petitions filed by the Engine-men and the Trainmen.The Company and the U. S. A. would exclude from the unit the-watchlen, who are not armed, uniformed, or militarized.The Coun-cilwould include them. In the case of the quarry eiiiployees, asnoted above, the parties agree to include similar watchmen.Wefind, no basis in the record to justify the inclusion of watchmen inthe unit of quarry employees and their exclusion from a unit of,plant employees.Therefore, -we shall include the watchmen.We find, in accordance with the determinations made above andthe agreement of the parties, that all hourly rated employees 'of theCompany at the Geneva Ptant, including watchmen, gang leaders,"and hourly rated recorders, but excluding salaried employees, con-fidential clerical employees regardless of method of compensation(but not excluding other clerical employees on an hourly wage ratebasis), guards'12 and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of.Section 9 (b) of the Act.10Matterof Elects o Metallurgical Company,54 N L R B 15;Matter of TennesseeCoal, Iron and Railroad Company, Open Ileaith Dept of Easley Works,$9 N L R B.626 , andMatter of Wheeling Steel Corporation,Steubenville,Ohio,8 N L R 3 10211 It is clear from the record that gang leaders are not supervisory employees isithmn themeaning of our customary definition32The guards are armed,uniformed,and militarized. GENEVA STEEL COMPANYC. 711E DETERMINATION OF REFRE.SENTATIVT:S57We shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot among theemployees m the appropriate units who were employed during thepay-roll period immediately preceding the date of, our Direction ofElections herein, subject to the limitations and additions set forththerein.'At the time of the hearing, the Company employed a number ofpart-time employees at the Geneva Plant who worked 3 days 'a weekemployees.All the interestedperforming the same duties as full-timeparties agree that they are entitled to vote.We find that the part-time employees have a sufficient interest in the selection of a collectivebargaining representative to entitle them to vote'3Since the units sought by the Eli inenien and the Trainmen havenot been found to be appropriate, and these organizations claim nointerest in the units found above to be appropriate, Nye shall not placetheir names on the ballots''''DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9,,,of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Geneva SteelCompany, Provo, Utah,separate elections by secret ballot shall be con-ducted as early as possible; but not later than thirty(30) days fromthe date of this Direction of Elections,under the-directionand super-vision of the Region;ilDirector for the Twentieth Region,acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III; Sections 10 and 11, ofsaidRules and Regula-tions, among the employees in the units found appropriate in SectionIV. above,who were employedbye the Company during the pay-rollperiod immediatelypreceding the date of this Direction of Elections,includingemployeeswho didnot work during said pay-roll period-because.they were ill or on vacation or temporarily laid off, and in-cluding employeesin the,armed forces of the United 1States-who pre-"SeeMatter of Southern Bell Telephone and Telegraph Company,55 N. L R B. 103814The Council,on behalf of its affiliates,stated at the, hearing that should an electionbe (inected among the employees at the Keigley Quarry. it desired to appear on the ballotas "Metal Trades Council. A F' of L " The I. A nil , the I B E W , and the, Council, on'behalf of its affiliates, agreed at the hearing that, should a single unit be found appropriateat the Geneva Plant,and an election be directed,they desired to-appear jointly on theballot as "'American Federation of Labor"The U S A expressed a pieference to appearon all ballots as "United Steelworkeis of America, C 1 0 " The requests of the abovepartiesare hereby granted 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDsent themselves in person at the polls,but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections,to determine,'with respect to the employees in the unit' found appropriate at theKeigley Quarry, whether they desire to be represented by `UnitedSteelworkers of America, C. I. 0., or by 'Metal Trades Council,A. F. of L., for the purposes of collective bargaining, or by neither;and- to determine,with respect to the employees in the unit foundappropriate at the Geneva Plant, whether they- desire to be repre-sented by United Steelworkers of America, C. I. 0., or by AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.ORDER-On the basis of the foregoing findings of fact, the, National LaborRelations Board hereby orders that the petitions for investigation andcertification of representatives of employees of Geneva Steel Com-pany, Provo, Utah, filed by Brotherhood of Locomotive Firemen andEnginemen and Brotherhood of Railroad Trainmen in Cases 'Nos.20-R-1025 ' and 20-R-1040,respectively,be, and they hereby are,dismissed.